Citation Nr: 1015278	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-32 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1983 to 
December 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on December 3, 2009, in Phoenix, Arizona, 
before the undersigned Acting Veterans Law Judge (VLJ), who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board observes that additional evidence has been 
received, namely a private medical opinion, which was not 
previously considered by the RO.  However, the Veteran 
submitted a waiver of the RO's initial consideration of the 
evidence in December 2009.  Therefore, the Board will 
consider this newly obtained evidence and proceed with a 
decision.

The issue of entitlement to a total disability evaluation 
based upon individual unemployability due to service 
connected disabilities (TDIU) has been raised by the record, 
but the issue has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over the issue, and it is referred to 
the AOJ for appropriate action.  


FINDING OF FACT

The Veteran has been shown to have a lumbar spine disorder 
that is related to her military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a lumbar 
spine disorder was incurred during active service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In the decision below, the Board has granted the full benefit 
sought on appeal.  As such, no harm or prejudice to the 
appellant has resulted, and no purpose would be served by 
undertaking an analysis of whether there has been compliance 
with the notice and duty to assist requirements set out in 
the Veterans Claims Assistance Act (VCAA) of 2000 (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Law and Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran asserts that she is entitled to service 
connection for a lumbar spine disorder.  Specifically, she 
contends that her current lumbar spine disorder is due to a 
motor vehicle accident that occurred during her period of 
active service.

A review of the Veteran's service treatment records does 
indicate that she was treated for complaints of neck and back 
pain following a motor vehicle accident in May 1985.  While 
her complaints and treatment predominantly involved neck and 
upper back pain, the Board observes that a May 22, 1985, 
treatment record also documented complaints of lower back 
pain following the in-service motor vehicle accident.

Following her period of military service, the Veteran has 
been treated extensively for back pain, including low back 
pain.  See, e.g., August 1998 private treatment note; See 
also July 1999 Social Security Administration (SSA) 
determination.  Further, the Board notes the Veteran was 
treated in August 2003 after being struck by a car following 
which she again complained of low back pain.

Significantly, the Veteran submitted a May 2006 private 
medical opinion from Dr. S. (initials used to protect the 
Veteran's privacy), which stated that at the very least the 
trauma caused by the motor vehicle accident in 1985 made the 
Veteran's cervical and thoracic spine as well as the 
associated soft tissues more susceptible to subsequent 
physical exacerbation than they would be had she not been in 
the motor vehicle accident.  In November 2009, Dr. S. 
expanded her opinion to include the Veteran's lumbar spine.  
She further noted in her November 2009 statement that the 
symmetry and biomechanics of the Veteran's lumbar spine have 
also degenerated commensurately due to the 1985 motor vehicle 
accident.

The Board does observe that the Veteran was provided a VA 
examination in October 2006.  The examiner reviewed the 
Veteran's claims file and performed a physical examination.  
He observed the lack of documentation of a low back injury 
due to the motor vehicle accident and opined that the 
Veteran's lumbar spine disorder was less likely than not 
related to her active service.  

Although the October 2006 VA examiner provided a negative 
etiological opinion, the Board notes that the Veteran has 
submitted a positive private medical opinion, which was also 
rendered following a review of pertinent medical records 
regarding the in-service motor vehicle accident.  The Board 
also observes that the Veteran was involved in a subsequent 
motor vehicle accident in 2003; however, the record indicates 
that he had sought treatment for low back pain prior to that 
accident.  Moreover, even if the August 2003 motor vehicle 
accident was the cause of the Veteran's current lumbar spine 
disorder, the November 2009 private medical opinion indicates 
that at the very least the May 1985 motor vehicle accident 
rendered her lumbar spine more susceptible to subsequent 
exacerbation.  

For the reasons described above, the Board concludes that 
there is a reasonable doubt as to whether the Veteran 
currently has a lumbar spine disorder that is causally or 
etiologically related to her military service.  To the extent 
that there is any reasonable doubt, that doubt will be 
resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Accordingly, the Board concludes that 
service connection for a lumbar spine disorder is warranted.
ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for a lumbar spine disorder is 
granted.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


